Case 1:10-cv-06950-AT-RWL Document 728 Filed 04/25/19 Page 1 of 1




      TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                  New York, New York 10004-2498
                                                                               ______________________

                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                April 25, 2019

Via ECF

The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.

                 Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                            No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

              The parties exchanged drafts of the joint submission in accordance with the
Court’s February 26, 2019 Order (ECF No. 681) yesterday, and again at 11:00 am and 3:46
pm today. Plaintiffs’ 3:46 pm draft contains substantial additional material, to which
Defendants will not have an adequate opportunity to respond in advance of the 5:00 pm
deadline. Defendants respectfully request an extension of the deadline to file the joint
submission to end of today (11:59 pm). Plaintiffs have not consented to this extension.

                                                         Respectfully,

                                                         /s/ Ann-Elizabeth Ostrager

                                                          Ann-Elizabeth Ostrager
                                                          of Sullivan & Cromwell LLP

cc:    All parties of record (by ECF)
